ON RE-HEARING.
After a careful reconsidératioñ of this case and the authorities bearing thereon we are of opinion to adhere to our former conclusion. The authorities are not harmonious, but our decision harmonizes with the weight of the more modern and better reasoned cases from other states, and accords with what we regard as the better rule applicable to eases of this character. The contract was entire, the breach thereof also entire and plaintiff had but one right of action. She exhausted her remedy by her former suit and is barred of the present action by the judgment rendered therein.

Reversed, and rendered.